Name: Commission Regulation (EEC) No 200/85 of 25 January 1985 derogating for the first quarter of 1985 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/ 18 26. 1 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 200/85 of 25 January 1985 derogating for the first quarter of 1985 from Regulation (EEC) No 2377/80 in respect of the issue of import licences under certain special arrangements in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 1 5 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the first quarter of 1985, notwithstanding Article 15 of Regulation (EEC) No 2377/80, and in respect of the arrangements referred to in Articles 9 to 1 1 of the said Regulation : (a) application may only be lodged from 1 to 10 February 1985 ; (b) the information provided for in Article 15 (4) (a) and (b) of the said Regulation shall be provided on 18 February 1985 ; (c) the licences provided for in Article 1 5 (5) (a) of the said Regulation shall be issued on 28 February 1985 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas certain special import arrangements for products in the beef and veal sector, referred to in Articles 9 to 11 of Commission Regulation (EEC) No 2377/80 (2), as last amended by Regulation (EEC) No 1994/84 (3), have only been decided in January 1985 for 1985 ; whereas consequently it is necessary to dero ­ gate from Regulation (EEC) No 2377/80 with regard to the periods for lodging applications and for the gran ­ ting of licences within the framework of these special systems ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 186, 13 . 7 . 1984, p. 17 .